ORDER
PER CURIAM.
Father appeals from a denial of his motion to modify and decrease his child support obligation. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would not have prece-dential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order. Judgment affirmed in accordance with Rule 84.16(b).